[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant, having been defaulted for failure to appear, the court finds that the defendant is not in the military service and, based upon the documents submitted finds the issues in favor of the plaintiff and judgment may enter against the defendant in the amount of $45,162.17 comprised of a balance due of $37,613.19, plus interest totaling $5,853.98 and attorney fees in the amount of $1695.00. Costs are also awarded to the plaintiff in the amount of $391.00.
RUSH, J. CT Page 15463